ACCEPTED
                                                                                                   12-13-00338-cr
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                            Law Offices of Noel D. Cooper                                     2/6/2015 4:24:33 PM
                                                                                                     CATHY LUSK
117 North Street, Suite 2                                             Telephone: (936) 564-9000            CLERK
Nacogdoches, Texas 75961                                              Telecopier: (936) 715-6022
                                                                     noelcooper@noelcooper.com


                                      February 6, 2015                      FILED IN
                                                                     12th COURT OF APPEALS
Cathy Lusk, Clerk                                                         TYLER, TEXAS
TWELFTH COURT OF APPEALS                                              2/6/2015 4:24:33 PM
1517 West Front Street, Suite 354                                         CATHY S. LUSK
Tyler, Texas 75702                                                            Clerk


         RE.:     Appellate Docket No. 12-13-00338-CR, Chad Alan Carney v. State of
                  Texas, pending in the Twelfth Court of Appeals

Dear Ms. Lusk:

        I have complied with TEX. R. APP. P. 48.4. Enclosed for filing please find copies
of the postmarked U.S. Postal Service Certified Mail receipt addressed to Mr. Carney at
the address below and an electronic return receipt in compliance with TEX. R. APP. P.
48.4. I have also enclosed a screen print of the transaction details tracking the delivery.

         I appreciate your time and attention to this matter.

                                       Very truly yours,

                                      /s/Noel D. Cooper

                                       Noel D. Cooper

Enclosures

cc:      Nacogdoches County District Attorney

         Chad Alan Carney
         TDCJ-ID # 01886931
         Eastham Unit
         2665 Prison Road #1
         Lovelady, TX 75851
Date: February 6, 2015

Noel Cooper:

The following is in response to your February 6, 2015 request for delivery information on
your Certified Mail™/RRE item number 9414811899561566418055. The delivery record
shows that this item was delivered on February 5, 2015 at 1:33 pm in LOVELADY, TX
75851. The scanned image of the recipient information is provided below.

Signature of Recipient :




Address of Recipient :



Thank you for selecting the Postal Service for your mailing needs.

If you require additional assistance, please contact your local Post Office or postal
representative.

Sincerely,
United States Postal Service
USPS.com® - USPS Tracking™                                                                                                                            Page 1 of 2



      English           Customer Service          USPS Mobile                                                                                 Register / Sign In




                                                                                                             Search or Enter a Tracking Number




     Quick Tools                                  Mail & Ship          Track & Manage         Postal Store   Business         International               Help


                                                                                                                        Customer Service ›
 USPS Tracking™                                                                                                         Have questions? We're here to help.




  Tracking Number: 9414811899561566418055




  On Time
  Expected Delivery Day: Friday, February 6, 2015


 Product & Tracking Information                                                                              Available Actions
 Postal Product:                           Features:
 First-Class Mail®                         Certified Mail™                                                   Return Receipt Electronic


     DATE & TIME                           STATUS OF ITEM                     LOCATION                       Text Updates

     February 5, 2015 , 1:33 pm            Delivered                          LOVELADY, TX 75851
                                                                                                             Email Updates


     Your item was delivered at 1:33 pm on February 5, 2015 in LOVELADY, TX 75851.


     February 5, 2015 , 10:36 am           Arrived at Unit                    LOVELADY, TX 75851

                                           Departed USPS Origin
     February 4, 2015 , 8:55 pm                                               COPPELL, TX 75099
                                           Facility

                                           Arrived at USPS Origin
     February 4, 2015 , 11:16 am                                              COPPELL, TX 75099
                                           Facility

                                           Arrived at USPS Origin             NORTH
     February 3, 2015 , 11:01 pm
                                           Facility                           HOUSTON, TX 77315

                                           Accepted at USPS Origin
     February 3, 2015 , 9:46 pm                                               NACOGDOCHES, TX 75961
                                           Sort Facility

                                           Pre-Shipment Info Sent to
     February 3, 2015
                                           USPS




  Track Another Package
  Tracking (or receipt) number

                                                                                   Track It




https://tools.usps.com/go/TrackConfirmAction.action?origTrackNum=94148118995615664... 2/6/2015
USPS.com® - USPS Tracking™                                                                                                        Page 2 of 2



 HELPFUL LINKS                             ON ABOUT.USPS.COM      OTHER USPS SITES                   LEGAL INFORMATION
 Contact Us                                About USPS Home        Business Customer Gateway          Privacy Policy
 Site Index                                Newsroom               Postal Inspectors                  Terms of Use
 FAQs                                      USPS Service Updates   Inspector General                  FOIA
                                           Forms & Publications   Postal Explorer                    No FEAR Act EEO Data
                                           Government Services    National Postal Museum
                                           Careers                Resources for Developers



 Copyright © 2015 USPS. All Rights Reserved.




                       Twitter




                                                                                              Search or Enter a Tracking Number




https://tools.usps.com/go/TrackConfirmAction.action?origTrackNum=94148118995615664... 2/6/2015